Citation Nr: 0203116	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-04 190	)	DATE
	)
	)


THE ISSUE

Whether a September 25, 1996 decision, in which the Board of 
Veterans' Appeals (Board) granted an earlier effective date 
of August 14, 1987 for a grant of service connection for 
post-traumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 


REPRESENTATION

Moving party represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran, the moving party, had active service from 
October 1960 to March 1969.  In a written statement received 
at the Board in April 2001, the moving party submitted a 
motion alleging clear and unmistakable error (CUE) in a 
September 25, 1996 decision of the Board. 


FINDINGS OF FACT

1.  On September 25, 1996, the Board granted an earlier 
effective date of August 14, 1987 for a grant of service 
connection for PTSD. 

2.  The correct facts, as they were known at the time, were 
before the Board on September 25, 1996. 

3.  The Board correctly applied statutory and regulatory 
provisions extant on September 25, 1996.


CONCLUSION OF LAW

The September 25, 1996 decision, in which the Board granted 
an earlier effective date of August 14, 1987 for a grant of 
service connection for PTSD, does not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R.  
§§ 20.1400, 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated September 25, 1996, the Board granted an 
earlier effective date of August 14, 1987 for a grant of 
service connection for PTSD.  The veteran claims that this 
decision should be revised on the basis of CUE.  

While the moving party's motion was pending, new legislation 
was passed that enhances the VA's duties to notify a claimant 
of the evidence necessary to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the Board has taken 
action that is consistent with the notification and 
assistance provisions of the VCAA.  For instance, as required 
by the VCAA, in a letter dated May 2001, the Board notified 
the moving party of the statutory and regulatory provisions 
pertinent to his motion.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  In addition, in September 2001, the Board 
provided the moving party an opportunity to testify at a 
hearing before the Board.  See 38 U.S.C. § 5103A (West Supp. 
2001).  In light of these facts, the Board's decision to 
proceed in considering the moving party's motion does not 
prejudice the moving party in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  But see 
also Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (VCAA 
does not apply to Board CUE motions.)

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2001), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested based on CUE in a Board decision may be filed at 
any time after the underlying decision is rendered.  Pursuant 
to VAOPGCPREC 1-98, the Board's new authority applies to any 
claim pending on or filed after November 21, 1997, the date 
of enactment of the statute.  See 38 C.F.R. § 20.1400 (2001).  
A request for revision of a Board decision based on CUE may 
be instituted by the Board on its own motion or upon the 
request of the claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or of law, that when called to 
the attention of later reviewers compels 
the conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Prior to deciding whether the September 25, 1996 decision 
involves CUE, however, the Board must determine whether, as a 
threshold matter, the veteran has pled CUE with the 
specificity required by regulation.  

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

66 Fed. Reg. 35,902-35,903 (July 10, 2001) (to be codified as 
amended at 38 C.F.R. § 20.1404). 

In this case, during the September 2001 hearing, the moving 
party pled CUE with the specificity required by regulation.  
He testified that the Board erred in its September 25, 1996 
decision by assigning an effective date of August 14, 1987 
for a grant of service connection for PTSD when there was 
evidence of record establishing that he filed an earlier 
claim for service connection for PTSD on June 29, 1984.  

In its September 25, 1996 decision, the Board acknowledged 
the contentions of the moving party and his representative, 
including that the moving party filed an initial claim for 
PTSD in August 1987.  The Board then noted the following 
findings of fact: (1) The veteran initiated his claim for 
service connection for PTSD on August 1, 1987; (2) In 
September 1987, the RO denied service connection for PTSD, 
but did not notify the veteran of the decision; and (3) The 
veteran had PTSD at the time he filed his claim for service 
connection for PTSD on August 1, 1987.  Based on these facts, 
the Board concluded that an earlier effective date of August 
14, 1987 for a grant of service connection for PTSD was 
warranted. 

In making its decision, the Board considered the pertinent 
evidence that was of record at that time, including VA and 
private medical records, records from the Social Security 
Administration, and written statements of the veteran and his 
representative.  The veteran does not contend, and the record 
does not reflect, that the correct facts, as they were then 
known, were not before the Board at the time it issued its 
September 25, 1996 decision.  Rather, the moving party 
contends that the RO failed to consider a claim for PTSD that 
was filed in 1984 and was of record at the time of the 
September 25, 1996 decision.  However, the record does not 
support the veteran's contention as it does not establish 
that a claim for service connection for PTSD was filed prior 
to August 1, 1987.  The record reflects that the veteran 
filed claims for service connection for other disorders in 
July 1969 and a claim for VA pension benefits in August 1986.  
These are the only claims of record prior to the August 1987 
claim and the veteran did not mention PTSD in any of the 
statements submitted in support of these claims. 

The record also does not reflect that the Board incorrectly 
applied the law and regulations in effect on September 25, 
1996.  On that date, statutory and regulatory provisions 
provided that a specific claim in the form prescribed by the 
Secretary had to be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1996).  Generally, the effective date of an award of 
disability compensation based on an original claim was to be 
the date of receipt of the claim or the date entitlement 
arose, whichever was later.  See 38 C.F.R. § 3.400 (1996).  
However, the effective date of an award of disability 
compensation was to be the day following separation from 
active service or the date entitlement arose if the claim was 
received within one year after separation from service.  See 
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (1996).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (1996); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA was to be considered an informal claim 
provided it identified, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (1996); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board had to review all communications in the claims file 
that could be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As previously indicated, in granting the veteran's claim on 
September 25, 1996, the Board found that, because the moving 
party had filed a claim for service connection for PTSD on 
August 14, 1987, that date should be the effective date 
assigned the grant of service connection for PTSD.  In so 
finding, the Board correctly applied the provisions of 
38 U.S.C.A. § 5110(b)(1) (West 1991) and 38 C.F.R. § 
3.400(b)(2)(i) (1996).  Simply put, the record does not 
contain anything that can be construed as a claim for service 
connection for PTSD prior to August 14, 1987.

In the absence of an error of fact or law that would compel 
the conclusion that the result would have been manifestly 
different but for the error, there is no basis upon which to 
find CUE in the Board's September 25, 1996 decision.  The 
moving party's motion for revision of that decision must, 
therefore, be denied. 


ORDER

CUE not having been shown in the Board's September 25, 1996 
decision, the motion for revision or reversal of the Board's 
September 25, 1996 decision is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



